Case 1:20-cv-03208-JMF Document 7 Filed 04/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
STUDENT A, individually and on behalf of all others
similarly situated,
20-CV-3208 (JMF)
Plaintiff,
: ORDER TO SHOW
-v- : CAUSE
BOARD OF TRUSTEES OF COLUMBIA :
UNIVERSITY IN THE CITY OF NEW YORK, ;
Defendant. :
xX

 

JESSE M. FURMAN, United States District Judge:

On April 23, 2020, Plaintiff filed the Complaint in this case under the pseudonym
“Student A.” See ECF No. 1. Plaintiff alleges that he “has good reason to be concerned that his
involvement in this lawsuit could be used by Defendant or others for retaliatory purposes and/or
that he could be wrongfully denied admission from future programs of his choice.” Jd. § 10.

Under Rule 10 of the Federal Rules of Civil Procedure, “[t]he title of the complaint must
name all the parties.” Fed. R. Civ. P. 10(a). “Given the presumption in favor of open records, a
district court may permit a plaintiff to use a pseudonym only in the unusual circumstances in
which ‘the plaintiff's interest in anonymity’ outweighs ‘both the public interest in disclosure and
any prejudice to the defendant.’”” See Howard v. Port Auth. of N.Y. & N.Y.,771 F. App’x 130,
130 n.1 (2d Cir. July 8, 2019) (amended summary order) (quoting Sealed Plaintiff v. Sealed
Defendant, 537 F.3d 185, 189 (2d Cir. 2008)).

In light of the foregoing, it is hereby ORDERED that, no later than May 1, 2020, Plaintiff
shall show good cause in writing why he should not be required to amend the Complaint to
reflect his real name. Defendant shall file its response by May 8, 2020, or within one week of
entering a notice of appearance, whichever is later. No reply may be filed absent leave of
Court.

SO ORDERED. Co -
Dated: April 24, 2020

New York, New York Ait MLFURMAN

vn States District Judge
